3/17/2021                   Case 1:21-cv-05889 Document     1-2 Filed
                                                Trademark Electronic Search 07/08/21
                                                                            System (TESS) Page 1 of 2

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Mar 17 03:47:22 EDT 2021




  Logout     Please logout when you are done to release system resources allocated for you.

  Start List At:                            Jump to record:
                                      OR                                  Record 1 out of 7


                                                          ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark        NEW GIRL ORDER
 Goods and        IC 025. US 022 039. G & S: Athletic apparel, namely, shirts, pants, jackets, footwear, hats and caps, athletic
 Services         uniforms. FIRST USE: 20141212. USED IN ANOTHER FORM The mark was first used anywhere in a different
                  form other than that sought to be registered at least as early as 11/15/2014. FIRST USE IN COMMERCE:
                  20160510
 Standard
 Characters
 Claimed
 Mark
 Drawing          (4) STANDARD CHARACTER MARK
 Code
 Serial
                  88377508
 Number
 Filing Date      April 9, 2019
 Current
                  1A
 Basis
 Original
                  1A
 Filing Basis
 Published for
                  September 29, 2020
 Opposition
 Registration
                  6219338
 Number
 Registration
                  December 15, 2020
 Date
 Owner            (REGISTRANT) SCOTT, CARLI M. DBA KALI INDIVIDUAL UNITED STATES PO BOX 3429 BAYONNE, NJ
                  07002 25 EAST 17TH ST BAYONNE NEW JERSEY 07002

                  (REGISTRANT) GARCIA. MARIXA DBA MAHDI INDIVIDUAL UNITED STATES 105 WATERVIEW CT.
                  SWEDESBORO NEW JERSEY 08085
https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:w7r0tu.2.1                                                               1/2
3/17/2021                   Case 1:21-cv-05889 Document     1-2 Filed
                                                Trademark Electronic Search 07/08/21
                                                                            System (TESS) Page 2 of 2
                  (REGISTRANT) FORDE, SHARON INDIVIDUAL UNITED STATES 89 CENTRAL AVE ORANGE NEW JERSEY
                  07050
 Prior
                  5018518
 Registrations
 Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "GIRL" APART FROM THE MARK AS SHOWN
 Type of Mark     TRADEMARK
 Register         PRINCIPAL
 Live/Dead
                  LIVE
 Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:w7r0tu.2.1                                        2/2
